Citation Nr: 1018390	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-09 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for a cardiovascular 
disability as secondary to service-connected diabetes 
mellitus, type 2.

3.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type 2.

4.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus, type 2.

5.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy as secondary to service-
connected diabetes mellitus, type 2.

6.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy as secondary to service-
connected diabetes mellitus, type 2.

7.  Entitlement to special monthly compensation due to loss 
of use of a creative organ.

8.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from January 2007, August 2007, and July 2009 
rating decisions of the St. Petersburg Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In February 2010, the Veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the claims file.
With respect to the issue of whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for a back disability, it is apparent 
that the RO reopened the Veteran's previously denied claim in 
its January 2007 rating decision.  However, the United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard. Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995).  Therefore, such issue has been 
recharacterized as noted on the coversheet of the decision. 

The issues of entitlement to service connection for a back 
disability and entitlement to an increased evaluation for 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision in December 1969, the RO denied 
service connection for a back disability.  The Veteran was 
notified of his right to appeal, but a timely appeal was not 
filed.

2.   Evidence added to the record since the December 1969 RO 
determination considered in conjunction with the record as a 
whole is new, relates to an unestablished fact necessary to 
substantiate the Veteran's claim, and raises a reasonable 
possibility of substantiating the Veteran's claim.

3.  Bilateral upper and lower extremity peripheral neuropathy 
has been shown by competent clinical evidence to be causally 
related to service-connected diabetes mellitus, type 2.

4.  Coronary heart disease has been shown by competent 
clinical evidence to be causally related to service-connected 
diabetes mellitus, type 2.

5.  Hypertension has been shown by competent clinical 
evidence to be causally related to service-connected diabetes 
mellitus, type 2.

6.  Erectile dysfunction has been shown by competent clinical 
evidence to be causally related to service-connected diabetes 
mellitus, type 2.

7.  The competent clinical evidence shows that the Veteran 
has lost use of a creative organ as a result erectile 
dysfunction associated with his service-connected diabetes 
mellitus, type 2.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim for 
entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).  

2.  Bilateral upper extremity peripheral neuropathy is 
proximately due to or the result of service-connected 
diabetes mellitus, type 2.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  Bilateral lower extremity peripheral neuropathy is 
proximately due to or the result of service-connected 
diabetes mellitus, type 2.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

4.  Coronary heart disease is proximately due to or the 
result of service-connected diabetes mellitus, type 2.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2009).

5.  Hypertension is proximately due to or the result of 
service-connected diabetes mellitus, type 2.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).

6.  Erectile dysfunction is proximately due to or the result 
of service-connected diabetes mellitus, type 2.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).

7.  The criteria for SMC based on loss of use of a creative 
organ have been met. 38 U.S.C.A. §§ 1114(k), 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.59 (2009).

In this case, in the decision below, the Board reopens the 
claim for service connection for  back disability and grants 
the issues of entitlement to service connection for a 
cardiovascular disability, hypertension, erectile 
dysfunction, bilateral upper and lower extremity peripheral 
neuropathy, and entitlement to special monthly compensation 
based on loss of use of a creative organ.  Such 
determinations represent a complete grant of the benefit 
sought on appeal for such issues.  As such, the Board finds 
that any deficiency in the VCAA notice is harmless and does 
not prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).



Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  New and Material Evidence -- Back Disability

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 
(2009), a final decision by the RO may not thereafter be 
reopened and allowed, in the absence of clear and 
unmistakable error (CUE), except as provided by 38 U.S.C.A. § 
5108, which indicates that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), in the absence 
of CUE, and absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  The Veteran filed his 
claim to reopen in July 2006.  Therefore, the Board finds 
that the post August 29, 2001 standard of review should be 
applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for a back disability.  The record reflects that 
in December 1969, the RO administratively denied service 
connection for such disability on the basis that the 
available records did not show that the Veteran received 
treatment for his back condition during service nor was it 
recorded in the report of his examination at the time of his 
discharge.  No appeal was taken from that determination, and 
there has been no allegation of CUE in that regard.  As such, 
it is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the December 1969  RO 
denial include private hospital treatment records showing 
that in May 1965, the Veteran, who was then 16 years old, was 
admitted to the emergency room after being struck by a car 
while riding a motor scooter.  His discharge summary showed 
diagnoses that included lumbar strain.

The evidence received since the final December 1969 RO 
decision includes statements from fellow servicemen, who 
indicated that they and the Veteran participated in combat 
assaults and had to jump out of helicopters.  Also of record 
are VA and private treatment records which show that the 
Veteran has complained of, and been treated for a low back 
disability, that has been variously diagnosed as, acute 
traumatic lumbosacral spinal sprain/strain, lumbar 
intervertebral disc lesion,  lumbar intervertebral disc 
disorder, with myelopathy, thoracic spine pain, and/or 
cervicalgia.  The evidence of record also contains a July 
2006 opinion by a VA treating examiner, who indicated that 
after reviewing the Veteran's Army records and all of the 
Veteran's neurosurgery, neurology, orthopedic, and data 
regarding the Veteran's low back pain, and polyneuropathy, it 
is more likely as not that that Veteran's current condition 
is related to his combat jumps.  Also of record is a 
September 2006 private examiner's opinion in which he stated 
that it certainly seemed to him that the Veteran's injuries 
were related to his in-service helicopter jumps.  Also of 
record, is a February 2007 opinion, in which the examiner 
indicated that all of the tests, x-rays, signs and symptoms 
of the Veteran's low back symptomatology led him to believe 
that the primary causal factor for such condition was the 
Veteran's account that his low back disability started after 
he jumped out of helicopters while wearing a backpack in the 
military.

This additional evidence is new because it was not of record 
at the time of the prior final RO denial in December 1969.  
Further, this evidence relates to an unestablished fact 
necessary to substantiate the claim, namely whether the 
Veteran's current back disability was incurred in, or 
aggravated by service. 
Therefore, the Board finds that the additional evidence, 
considered in conjunction with the record as a whole, relates 
to an unestablished fact necessary to substantiate the claim, 
namely, whether the Veteran has a current back disability 
that is related to service.  The additional evidence, when 
considered in conjunction with the record as a whole, raises 
a reasonable possibility of substantiating his claim.  
Accordingly, the Board concludes that the evidence received 
subsequent to the December 1969 RO denial is new and material 
and the claim for entitlement to service connection for a 
back disability is reopened.

2.  Service Connection--Peripheral Neuropathy, Cardiovascular 
Disability, Hypertension, Erectile Dysfunction

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to, the result of, or aggravated by, 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

The Veteran asserts that service connection is warranted for 
bilateral upper and lower extremity peripheral neuropathy, a 
cardiovascular disability, erectile dysfunction, and 
hypertension.  He contends that such conditions are secondary 
to his service-connected diabetes mellitus, type 2.

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not, sua sponte, consider and discuss that theory.  
Therefore, the Board will not discuss direct or presumptive 
service connection. Robinson v. Mansfield, 21 Vet. App. 545 
(2008).

In this case, the record reflects that the Veteran is 
currently service-connected for diabetes mellitus, type II.  
The record also reflects that the Veteran has been diagnosed 
with bilateral upper and lower extremity peripheral 
neuropathy, coronary heart disease, hypertension, and 
erectile dysfunction.

With respect to whether the Veteran's service-connected 
diabetes mellitus either caused or aggravated his current 
bilateral upper and lower extremity peripheral neuropathy, 
coronary heart disease, hypertension, and erectile 
dysfunction, a June 2009 VA examination report shows that the 
examiner, after an examination of the Veteran and a review of 
his claims file, opined that the Veteran's hypertension and 
coronary artery disease are not secondary to the Veteran's 
diabetes because the Veteran "was diagnosed with these 
conditions prior to his diagnosis of diabetes."   The same 
examiner also opined that the Veteran's erectile dysfunction 
and peripheral neuropathy were not due to or a result of the 
Veteran's diabetes mellitus type 2.  In reaching these 
conclusions, the examiner indicated that the Veteran was 
diagnosed with diabetes in October 2008 and that he noted 
symptoms of erectile dysfunction since the late 1990s.  Thus, 
according to the VA examiner the Veteran's "erectile 
dysfunction symptoms began prior to the diagnosis of diabetes 
and VA records note no evidence of prediabetes or diabetes 
prior to 2009." Likewise, with respect to the Veteran's 
peripheral neuropathy, the examiner opined that such 
conditions were not caused or were the result of diabetes 
mellitus because peripheral neuropathy symptoms (which were 
confirmed by an EMG) began in 2002, however "peripheral 
neuropathy symptoms began before his diagnosis of diabetes."

However, contrary to such opinion is that of the Veteran's 
treating physician, Dr. N. P., who in a statement received in 
August 2009, stated that it had been his experience that:

Diabetes Mellitus is present for 5-6 
years prior to diagnosis.  In this case, 
due to the myriad of symptoms the patient 
displayed at the time of diagnosis, it is 
my opinion that his Diabetes was the 
causal effect for them all prior to my 
diagnosis.  The patient has no family 
history of heart disease and was 
diagnosed with coronary heart disease in 
2003; within the time frame he had 
Diabetes in his system.  Since diabetes 
is recognized as a causal condition for 
coronary heart disease, it is my opinion 
the coronary heart disease is secondary 
to the diabetes mellitus II.  He is 
suffering from constant fatigue, bouts of 
angina and weekly dizziness and is using 
prescribed medication.

With respect to the Veteran's hypertension, Dr. N. P. 
indicated that:

The patient has no family history of 
hypertension and was diagnosed with 
hypertension in 2005; within the time 
frame he had Diabetes in his system.  
Since diabetes is recognized as a causal 
condition for hypertension, it is my 
opinion the hypertension is secondary to 
the Diabetes Mellitus II.  He is using 
prescribed medications.

With respect to erectile dysfunction, Dr. N. P. stated that:

The patient was finally diagnosed with 
erectile dysfunction in June, 2009 long 
after his diagnosis of Diabetes in 2008.  
Since Diabetes is recognized as a causal 
condition for erectile dysfunction, it is 
my opinion the erectile dysfunction is 
secondary to the Diabetes Mellitus II.  
Although the experienced a few incidences 
of difficulty achieving an erection prior 
to 2004, escalating frequency of ED 
problems started in 2004, within the time 
frame he had Diabetes in his system.  
Since his diagnosis of Diabetes in 2008, 
he has become completely ED.  Since 
Diabetes Mellitus II is recognized as a 
causal condition for ED, it is my opinion 
that the ED is secondary to the Diabetes 
which also caused his loss of use of a 
creative organ.

With respect the Veteran's peripheral neuropathy, Dr. N. P., 
indicated that:

The patient was diagnosed with peripheral 
neuropathy in 2002 with symptoms 
increasing to the current state.  Since 
Diabetes Mellitus II is recognized as a 
causal condition for peripheral 
neuropathy, it is my opinion that the 
peripheral neuropathy in both lower and 
upper limbs is secondary to the Diabetes 
Mellitus II.

In weighing the probative value of the clinical opinions of 
record, the Board finds that the June 2009 VA examiner's 
opinions and Dr. N. P.'s opinions to be competent, highly 
probative medical evidence as to whether the Veteran's 
current cardiovascular disability, hypertension, erectile 
dysfunction and upper and lower extremity peripheral 
neuropathy were either caused or aggravated by his service-
connected diabetes mellitus.  As a result, the Board finds 
that the evidence is at least in equipoise in this regard.  
Accordingly, in view of the foregoing and with resolution of 
doubt in the Veteran's favor, the Board the finds that 
service connection for coronary heart disease, hypertension, 
erectile dysfunction, and bilateral upper and lower extremity 
peripheral neuropathy is granted.

3.  Special Monthly Compensation for Loss of Creative Use of 
an Organ

VA law provides that entitlement to special monthly 
compensation is warranted if a Veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs. 38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

VA regulations provide that loss of a creative organ will be 
shown by acquired absence of one or both testicles (other 
than undescended testicles) or ovaries or other creative 
organ. Loss of use of one testicle will be established when 
examination by a board finds that: (a) The diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) 
The diameters of the affected testicle are reduced to one- 
half or less of the corresponding normal testicle and there 
is alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or (c) If neither of the conditions (a) or (b) is 
met, when a biopsy, recommended by a board including a 
genitourologist and accepted by a veteran, establishes the 
absence of spermatozoa. When loss or loss of use of a 
creative organ resulted from wounds or other trauma sustained 
in service, or resulted from operations in service for the 
relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted. 38 C.F.R. 
§ 3.350(a)(1).

In this case, the Board finds that special monthly 
compensation is warranted based on loss of use of a creative 
organ. As noted above, the Veteran has been granted service 
connection for erectile dysfunction.  Likewise, as noted 
above, in a statement received in August 2009, Dr. N. P., the 
Veteran's treating physician, stated that the Veteran's 
complete erectile dysfunction, was secondary to his diabetes, 
which also caused his loss of use of a creative organ.  
Therefore, in the absence of any evidence to the contrary, 
the Board finds that the Veteran has complete erectile 
dysfunction and that special monthly compensation is 
warranted for loss of use of a creative organ. 


ORDER

As new and material evidence was received to reopen a claim 
of entitlement to service connection for a back disability, 
the appeal, to this extent, is granted.

Entitlement to service connection for bilateral upper and 
lower extremity peripheral neuropathy as secondary to 
service-connected diabetes mellitus, type 2, is granted.

Entitlement to service connection for coronary heart disease 
as secondary to service-connected diabetes mellitus, type 2, 
is granted.

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus, type 2, is 
granted.

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected diabetes mellitus, type 2, is 
granted.

Entitlement to SMC for loss of use of a creative organ is 
granted.


REMAND

As noted above, the Veteran's claim for service connection 
for a back disability has been reopened.  However, additional 
development and due process considerations are required prior 
to appellate consideration of the reopened claim.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 C.F.R. § 3.159 (2009).  Such assistance includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992)  
Such assistance also includes making as many requests as 
necessary to obtain relevant records (including service 
medical records) from a Federal department or agency until VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009).  

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4).  The Court has held the types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include credible evidence of continuity 
and symptomatology such as pain or other symptoms capable of 
lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

The record reflects that the RO has referenced the Veteran's 
service treatment and personnel records as being part of the 
evidence of record.  However, after a review of the record, 
the Board does not find that any such records have been 
associated with the claims file.  There is also no evidence 
that these records are not available.  Therefore, the Board 
concludes that the RO must make efforts to locate and 
associate with the claims file, the Veteran's service 
personnel and treatment records.

With respect to the Veteran's claim for entitlement to 
service connection for a back disability, the Veteran asserts 
that such condition is due to jumping out of helicopters 
while wearing backpacks and equipment during combat assaults 
in Vietnam.  The record contains opinions regarding the 
etiology of the Veteran's back disability based on a history 
reported to the examiners by the Veteran.  However, the 
evidence of record (specifically a private May 1965 hospital 
summary which shows that the Veteran was diagnosed with 
lumbar strain) demonstrates that the Veteran's back 
disability may have pre-existed service.  However, there is 
no evidence that any examiner has referenced such injury or 
has otherwise provided an opinion as to whether the Veteran 
had a pre-existing back disability that was aggravated by 
service.  Therefore, the Board finds that a VA examination is 
warranted to determine the nature and etiology of the 
Veteran's current back disability, to include aggravation of 
any back disability demonstrated to have existed prior to 
service. 

With respect to the Veteran's claim for an increased 
evaluation for his service-connected PTSD, the Board notes 
that the Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this case, the record reflects that the Veteran was last 
provided a VA examination for such disability in July 2007.  
Therefore, the Board also finds that a new VA examination is 
necessary to determine the current nature and extent of the 
Veteran's service-connected PTSD.  Such information would be 
useful in the de novo adjudication of the Veteran's claim

Also, the record demonstrates that the Veteran was treated 
for his PTSD at VA outpatient treatment centers in 2006 and 
2007.  However, other than a February 2010 outpatient 
treatment record, the record does not contain any other 
ongoing VA treatment records for the Veteran's PTSD.  
Therefore because the Board has identified potentially 
outstanding VA records pertinent to the Veteran's claim, VA 
must undertake efforts to acquire such documents as these 
records may be material to the Veteran's claim.  In this 
regard, it is noted that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the Board finds that a 
reasonable effort should be made to obtain such records.  See 
38 U.S.C.A. § 5103A(b).

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

 Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his back disability prior 
to and since his discharge from service 
and his PTSD disability since May 2006.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran, not already of record, 
including any outstanding ongoing VA 
outpatient treatment records.

2.   Associate and locate with the 
Veteran's claims file any service 
personnel and service treatment records 
not already contained in the file.  If 
these records cannot be located, such 
fact should be indicated in the record.

3.  The Veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his back disability.  The 
examiner should identify all back 
disabilities present.
He/she should then be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
Veteran's preexisting back disability was 
aggravated by his service in the military 
or, in the alternative, whether it is at 
least as likely as not that the Veteran's 
current back disability is etiologically 
related to his service in the military, 
to include jumping out of helicopters 
while wearing backpacks and equipment 
during combat missions while serving in 
Vietnam.  The rationale for all opinions 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner to review in conjunction 
with the examination.

4.  The Veteran should then be afforded a 
VA mental disorders examination to 
determine the current severity of his 
service-connected PTSD disability. The 
Veteran's claims file should be made 
available to the examiner and must be 
reviewed in conjunction with the 
examination; such review must be noted in 
the examination report.  All tests and 
studies deemed necessary by the examiner 
should be performed.

5.  If any benefit sought is not granted, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case, and afforded the appropriate period 
to respond.  Thereafter, the claim should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


